DETAILED ACTION
Amended claims 1-3 and 7-19 of U.S. Application No. 16/509,087 filed on 12/23/2020 are presented for examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-3 and 7-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a liquid crystal display device comprising: a transistor over a first substrate; a liquid crystal element over the first substrate, the liquid crystal element electrically connected to the transistor, and the liquid crystal element comprising a first conductive layer, a second conductive layer, and a liquid crystal; an insulating layer over the first substrate; a first coloring layer and a second coloring layer over the insulating layer; a structure body over and in directly contact with the insulating layer, and between the first coloring layer and the second coloring layer; and a second substrate over the first coloring layer and the second coloring layer, wherein a top surface of the structure body is closer to the second substrate side than a bottom surface of the first coloring layer or a bottom surface of the second coloring layer is, wherein a channel formation region of the transistor comprises an oxide semiconductor, and wherein the channel formation region of the transistor and the structure body overlap each other. None of the prior art of record alone or in combination discloses the claimed invention. 
Regarding claim 1, Hatano et al (U.S. PGPub No. 2012/0286312) teaches a display device comprising: a transistor (Fig 1B, 4510) over a first substrate (4501): a liquid crystal element over the first substrate (4513, 4515), the liquid crystal element electrically connected to 
Nagami (U.S. PGPub No. 2018/0095310) teaches a liquid crystal display device (Fig 2).
However, neither Hatano, nor Nagami, teach or suggest, the specific limitations of “wherein a top surface of the structure body is closer to the second substrate side than a bottom surface of the first coloring layer or a bottom surface of the second coloring layer is, and wherein the channel formation region of the transistor and the structure body overlap each other” nor would it have been obvious to do so in combination. 
Claims 2-3 and 7-9 are also allowable for depending on claim 1.

Claim 10 recites a liquid crystal display device comprising: a transistor over a first substrate; a liquid crystal element over the first substrate, the liquid crystal element electrically connected to the transistor, and the liquid crystal element comprising a first conductive layer, a second conductive layer, and a liquid crystal overlapping with the first conductive layer and the second conductive layer; an insulating layer over the first substrate; a first coloring layer and a second coloring layer over the insulating layer; and a structure body over the insulating layer, and between the first coloring layer and the second coloring layer, wherein a channel formation region of the transistor comprises an oxide semiconductor, wherein the channel formation region of the transistor and the structure body overlap each other, and wherein one of the first conductive layer and the second conductive layer comprises a slit. None of the prior art of record alone or in combination discloses the claimed invention. 

Nagami (U.S. PGPub No. 2018/0095310) teaches a liquid crystal display device (Fig 2) wherein the channel formation region (Fig 2, 103; para 0083 lines 2-4) of the transistor and the structure body (205) overlap each other. 
However, neither Hatano, nor Nagami, teach or suggest, the specific limitations of “a liquid crystal overlapping with the first conductive layer and the second conductive layer” nor would it have been obvious to do so in combination. 
Claims 11-14 are also allowable for depending on claim 10.

Claim 15 recites a liquid crystal display device comprising: a transistor over a first substrate; a liquid crystal element over the first substrate, the liquid crystal element electrically connected to the transistor, and the liquid crystal element comprising a first conductive layer, a second conductive layer, and a liquid crystal overlapping with the first conductive layer and the second conductive layer; an insulating layer over the first substrate; a first coloring layer and a second coloring layer over the insulating layer; and a structure body over the insulating layer, and between the first coloring layer and the second coloring layer, wherein a channel formation 
Regarding claim 15, Hatano et al (U.S. PGPub No. 2012/0286312) teaches a display device comprising: a transistor (Fig 1B, 4510) over a first substrate (4501); a liquid crystal element (4513, 4515) over the first substrate, the liquid crystal element electrically connected to the transistor (Fig 1B), and the liquid crystal element comprising a first conductive layer (4513), and a second conductive layer (4515); an insulating layer (4552 para 0055 lines 1-2); over the first substrate; a first coloring layer (4522; far left) and a second coloring layer (4522; middle) over the insulating layer; and a structure body (4554) over the insulating layer, and between the first coloring layer and the second coloring layer, wherein a channel formation region of the transistor comprises an oxide semiconductor (Fig 2A, 110), and wherein one of the first conductive layer (Fig 1B, 4513) and the second conductive layer (4515) comprises a slit (the space/openings), and wherein the first coloring layer, the second coloring layer, and the structure body extend in the same direction when seen from above (Fig 1B; the vertical direction).
Nagami (U.S. PGPub No. 2018/0095310) teaches a liquid crystal display device (Fig 2) wherein the channel formation region (Fig 2, 103; para 0083 lines 2-4) of the transistor and the structure body (205) overlap each other. 
However, neither Hatano, nor Nagami, teach or suggest, the specific limitations of “a liquid crystal overlapping with the first conductive layer and the second conductive layer” nor would it have been obvious to do so in combination. 
Claims 16-19 are also allowable for depending on claim 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249.  The examiner can normally be reached on Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        1/14/2021